Hill, J.
(After stating the foregoing facts.) The petition is not so carefully drawn as to meet the niceties of pleadings. We are of the opinion, however, that it sufficiently set forth a cause of action to withstand a motion to dismiss. The Civil Code (1910), § 4481, declares that "The owner of personalty is entitled to the possession thereof. Any deprivation of such possession is a tort for which an action lies.” We think there are sufficient allegations in the petition to indicate the plaintiff’s ownership of the personalty involved, a conversion of the personalty by the defendants and a deprivation of the plaintiff’s right of possession, and consequent damage to the plaintiff.

Judgment reversed.


Jenkins, P. J., and Stephens, J., concur.